Case 2:16-cv-01619-JMV-MF Document 64 Filed 12/12/19 Page 1 of 1 PagelD: 1076

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

 

NEW YORK REGIONAL OFFICE Nancy A. Brown
BROOKFIELD PLACE, 200 VESEY STREET (212) 336-1023
Suite 400 brownn@sec.gov

NEW YORK, NEW YORK 10281-1022

December 12, 2019
Via ECF

Hon. John Michael Vasquez

United States District Judge

U.S. District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, NJ 07101

Re: SEC v. Gentile: 16 Civ. 1619 JMV)
Dear Judge Vasquez:

We represent the Plaintiff, Securities and Exchange Commission, in the above-captioned
action.

In the Court’s Text Order, entered December 11, 2019 (DE 63), the Court directed us to
circulate a dial-in number for the February 17, 2019 Conference at 2 p.m. After a call with
Chambers today, we understand that we should provide that dial-in to Defendant and then
conference the Court in when the parties are on the line.

As the Court is aware, on September 26, 2019 the Third Circuit vacated the Court’s Order
(Linares, C. J.) granting Defendant’s Motion to Dismiss the Commission’s Complaint. See SEC v.
Gentile, 939 F.3d 549 (3d Cir. 2019). On November 22, 2019, the Third Circuit denied Defendant's
Motion to stay pending disposition of his petition for Writ of Certiorari to the Supreme Court, and
issued a Remand Order on that same date. Id., No. 18-1242.

Accordingly, at the teleconference, the Commission will be prepared to discuss its proposed
schedule for the Defendant’s answer and submission of the parties’ Fed. R. Civ. P. 26(f) Report.

Respectfully submitted,

( ly y—

Nancy A. Brown
Senior Trial Counsel

oe Adam Ford, Esq. (counsel for Defendant Guy Gentile)
